
	
		I
		111th CONGRESS
		2d Session
		H. R. 5226
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mr. Wilson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of Veterans Affairs and the
		  Appalachian Regional Commission to carry out a program of outreach for veterans
		  who reside in Appalachia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Appalachian Veterans Outreach Improvement
			 Act.
		2.Outreach for
			 veterans who reside in Appalachia
			(a)Program
			 requiredThe Secretary of Veterans Affairs and the Appalachian
			 Regional Commission shall jointly carry out a program of outreach to veterans
			 who reside in the Appalachian region for the purpose described in subsection
			 (b).
			(b)PurposeThe
			 purpose described in this subsection is to increase the following:
				(1)The access to and
			 use by veterans of Federal, State, and local programs providing compensation
			 and other benefits for service in the Armed Forces.
				(2)Awareness of such
			 programs, and their eligibility for such programs, by veterans who reside in
			 the Appalachian region.
				(c)Projects
				(1)Department of
			 Veterans AffairsIn carrying out the program required by
			 subsection (a), the Secretary of Veterans Affairs may enter into agreements
			 with other Federal and State agencies to carry out projects under the
			 jurisdiction of such agencies to further the purpose described in subsection
			 (b).
				(2)Appalachian
			 Regional CommissionIn carrying out the program required by
			 subsection (a), the Appalachian Regional Commission may provide technical
			 assistance, award grants, enter into contracts, or otherwise provide amounts to
			 persons or entities in the Appalachian region for projects and activities
			 that—
					(A)increase outreach
			 with respect to, awareness of, and use by veterans of programs described in
			 subsection (b)(1);
					(B)provide incentives
			 for State and local governments and veterans service organizations to assist
			 veterans in utilizing facilities and resources available to veterans through
			 the Department of Veterans Affairs;
					(C)provide incentives
			 for State and local governments and veterans service organizations to assist
			 veterans in utilizing resources available through government programs and
			 veterans service organizations for veterans;
					(D)educate
			 communities and State and local governments about the employment rights of
			 veterans, including the employment and reemployment of members of the uniformed
			 services under chapter 43 of title 38, United States Code;
					(E)provide technical
			 assistance to businesses owned by veterans; and
					(F)encourage and
			 assist nonprofit organizations, businesses, and institutions of higher
			 education to carry out programs of assistance designed for veterans.
					(d)Information,
			 advice, and technical assistanceIn carrying out the program
			 required by subsection (a), the Secretary of Veterans Affairs and the
			 Appalachian Regional Commission may provide, or may enter into contracts with
			 public or private organizations to provide, information, advice, and technical
			 assistance to nonprofit organizations that provide services to communities in
			 the Appalachian region in order to increase the number of veterans receiving
			 such services in the Appalachian region.
			(e)DefinitionsIn
			 this section:
				(1)The term
			 Appalachian region has the meaning given the term in section
			 14102(a) of title 40, United States Code.
				(2)The term
			 veterans service organization means any organization recognized by
			 the Secretary of Veterans Affairs for the representation of veterans under
			 section 5902 of title 38, United States Code.
				
